                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

AARON CUTSINGER,                                                         PLAINTIFF
ADC #165532

v.                           CASE NO. 1:19-CV-00011 BSM

RONALD GILLIHAN, JR., et al.                                                 DEFENDANTS

                                           ORDER

       After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended disposition [Doc. No. 23] is adopted. Gillihan’s motion for

summary judgment [Doc. No. 15] is granted, and this case is dismissed without prejudice.

Pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis appeal from

this order would not be taken in good faith.

       IT IS SO ORDERED this 30th day of July 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
